Exhibit 10.16
 
AMENDMENT NO. 1 TO
LEASE AGREEMENT




THIS AMENDMENT NO. 1 TO LEASE AGREEMENT ( this “Amendment”) is made effective as
of the 8th of May, 2012 (“Effective Date”) by and between BOMAX PROPERTIES, LLC
(“Bomax”) and TRANSACT TECHNOLOGIES INCORPORATED (“TransAct”).




WITNESSETH:


WHEREAS, Bomax and TransAct entered into a certain Lease Agreement dated July
18, 2001, having a “Commencement Date” of June 4, 2002 (the “Lease”), pursuant
to which TransAct leased the “Leased Premises”, as defined therein, from Bomax;
and


WHEREAS, TransAct has requested and Bomax has agreed to extend the Lease Term
and otherwise amend the Lease upon the terms and conditions contained herein
(all defined terms used herein, as evidenced by the first letter thereof being
capitalized, not otherwise defined herein, shall be as defined in the Lease).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1.           Amendment of the Lease.   The Lease is hereby amended as follows:


(a)           Article II is amended to delete the last paragraph (and any
reference to an Option Term) and to extend the Lease Term from June 4, 2012
through May 31, 2016.


(b)           Article III, Section A. is amended to refer to rent of $5.82 per
gross square foot (i.e. $430,022.34) per annum for the balance of the Lease
Term, effective on and after June 1, 2012; provided, however, acknowledging that
Bomax has no obligation to do so, if Bomax does not take any action to review or
contest any Impositions imposed upon or against the Leased Premises based on the
assessed valuation thereof for which TransAct is responsible under the Lease by
action taken on or before May 31, 2013, the rent will be adjusted to $5.80 per
gross square foot (i.e. $428,544.60) retroactive to June 1, 2012 and any overage
paid refunded or credited against the next month’s rental payment.


(c)           Article III, Section C. is deleted in its entirety.


(d)           Article IV, Section D. is deleted in its entirety and replaced
with the following:


Provided that Bomax takes any action to review or contest the assessed valuation
of the Leased Premises on or before May 31, 2013, TransAct waives its right to
review or contest any Impositions imposed upon or against the Leased Premises
based on the assessed valuation thereof for which TransAct is responsible under
the Lease, such right inuring solely to Bomax, without any obligation to take
any action to so review or contest such Impositions.  If and in the event Bomax
takes action to review or contest any Impositions imposed upon or against the
Leased Premises based on the assessed valuation
 
 
 

--------------------------------------------------------------------------------

 
thereof for which TransAct is responsible under the Lease and is successful in
reducing such Impositions, TransAct will pay to Bomax fifty (50%) percent of
such savings plus fifty (50%)  of the cost of prosecuting such including,
without limitation reasonable attorney’s fees, provided such cost does not
exceed such savings, based on the reduced assessed value of the Leased
Premises  as compared to the current assessed value of the Leased Premises. ,
TransAct will pay the aforementioned amounts out of any refund of the
Impositions previously paid by TransAct and/or when and to the extent that the
reduced Impositions are payable under the Lease each year during the remainder
of the Lease Term.


(e)           Article IX, Sections A and B are amended to reflect the fact that
(i) while TransAct shall remain responsible for the maintenance and minor
repairs to all air handling units located on the Leased Premises, as of the
Effective Date of this Amendment shall not be responsible for any major repairs
or the replacement thereof unless due to its failure to provide necessary
maintenance and minor repairs (A “minor repair” is defined as a repair or series
of related repairs, the cost of which is less than $1,000 for any one given
unit, and a “major repair” is defined as a repair or series of related repairs,
the cost of which is $1,000 or more for any one given unit) and (ii) while
TransAct shall remain responsible for maintaining and keeping the parking area
in clean and orderly condition, it shall not be responsible for any required
resurfacing other than minor patching, if and when necessary.


(f)           A new Article XXXIV is added reading as follows:


ARTICLE XXXIV


Bomax shall, at its sole cost and expense, undertake and complete such repairs
and/or improvements as are referenced on Exhibit “C” annexed hereto within a
commercially reasonable time, but in no event later than December 31, 2012.  No
diminution of rent shall be claimed or allowed for any inconvenience or
discomfort arising from undertaking such repairs and/or
improvements.  Notwithstanding the foregoing, Landlord agrees to use
commercially reasonable efforts not to interfere with the conduct of Tenant’s
ordinary business operations in the Premises during any access of the Premises
by Landlord to perform the tenant improvement work. Landlord agrees to provide
the Tenant with at least 48 hours prior notice (except in the event of an
emergency) prior to entering the Premises to perform its obligations hereunder.




2.           Miscellaneous.


(a)           Except as amended hereby, the Lease remains in full force and
effect.


(b)           This Amendment shall be governed by and construed in accordance
with the laws of the State of New York applicable to agreements made and to be
performed in the State of New

 
 
 
2

--------------------------------------------------------------------------------

 



York and shall be construed without regard to any presumption or other rule
requiring the construction of an agreement against the party causing it to be
drafted.


(c)           This Amendment may be executed in any number of counterparts, each
of which shall be an original, but which together constitute one and the same
instrument.   Signatures delivered by facsimile or electronically shall be
deemed original signatures for all purposed of this Agreement.


(d)           TransAct hereby confirms that, to its actual knowledge, it has no
claim, set-off, counter-claim, defense or other cause of action against Bomax
arising out of the Lease Agreement as of the date hereof.  To the extent that
TransAct has actual knowledge of any claim, set-off, counterclaim, defense or
other cause of action existing as of the date hereof, such claim, set-off,
counterclaim, defense or other cause of action is hereby expressly and knowingly
waived and released by TransAct.




IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to Lease
Agreement as of the date first above written.




BOMAX PROPERTIES, LLC




By:________________________________
Maxine P. Dean, Manager




TRANSACT TECHNOLOGIES
INCORPORATED




By: ________________________________
Steven A. DeMartino
President and CFO

 
 
3

--------------------------------------------------------------------------------

 



Exhibit “C”


Landlord Work






·  
Renovating four (4) toilet rooms, including installation of ceramic tile floors,
new counter tops, new fixtures (including toilets, urinals, sinks and faucets),
new ventilation and paint and two (2) other toilet rooms with counter tops and
fixtures.



·  
Replace kitchen counter top, cabinets and faucet.



·  
Repair through patching, floor transitions.



·  
In the manufacturing area, remove loose paint and repaint exposed ceiling
structure where the current paint has failed and is flaking off.



·  
Install new carpet in the office area.*



·  
Repaint office area.*







*TransAct to move the furniture out of agreed upon areas for work to take place.

 
 
4

--------------------------------------------------------------------------------

 
